Case 2:17-cr-00616-SJF-AYS Document 46 Filed 12/14/20 Page 1 of 1 PageID #: 359

CRIMINAL CAUSE FOR MOTION HEARING:
BEFORE JUDGE FEUERSTEIN         December 14, 2020                   TIME: 45 min
CR- 17-616




DEFT: Danielle Houpe                                           ATTY: Neil Checkman
  X present.    not present.       X    custody        bail CJA       X RET. LAS

                                                                                      FILED
                                                                                      CLERK
A.U.S.A.: M Misorek            CLERK: BMM                                   2:18 pm, Dec 14, 2020
                                                                                U.S. DISTRICT COURT
COURT REPORTER: MS             OTHER:
                                                                           EASTERN DISTRICT OF NEW YORK
INT:                                                                            LONG ISLAND OFFICE

 X   CASE CALLED.            DEFTS FIRST APPEARANCE.
     DEFTS      SWORN          ARRAIGNED       INFORMED OF RIGHTS
     DFT WAIVES TRIAL BEFORE DISTRICT COURT
     WAIVER OF INDICTMENT EXECUTED FOR DEFT.
SUPERSEDING INDICTMENT / INFORMATION FILED.
     DEFT FAILED TO APPEAR, BENCH WARRANT ISSUED.

       DEFTS ENTER GUILTY PLEA TO     OF INDICTMENT.
       COURT FINDS FACTUAL BASIS FOR THE PLEA.
       SENTENCING TO BE SET BY PROBATION.

      DEFTS ENTER NOT GUILTY PLEA.
     BAIL         SET        CONT'D FOR DEFT            .
  X   DEFTS CONT'D IN CUSTODY.
      CASE ADJ'D TO                FOR                                                  JURY
SELECTION SET FOR                               BY MAG.
      TRIAL SET FOR
    SPEEDY TRIAL INFO FOR DEFTS     STILL IN EFFECT
CODE TYPE         START            STOP
        X ORDER ENT'D ON RECORD.

ORDER: #40 motion is denied for the reasons stated on the record.
